Citation Nr: 1501901	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

This matter was previously before the Board in July 2014; unfortunately for the reasons discussed below another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there are outstanding VA treatment records that must be associated with the claims file prior to adjudication of the claim.  

In his substantive appeal, the Veteran stated that his blood pressure had increased to the point that his diastolic pressure readings were predominantly over 100 and that he was placed on medication.  The Veteran submitted a VA prescription label, dated in May 2012, indicating that he was prescribed hydrochlorothiazide for blood pressure.  The VA treatment records of record, dated in April 2011, do not document this change; on the contrary, the April 2011 records indicate that his hypertension had never been treated with medication.  In light of the above, the Board finds that there are outstanding treatment records and a remand is necessary to obtain and associate VA treatment records from April 1, 2011 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records from April 1, 2011 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




